DETAILED ACTION 
Response to Arguments
The amendments filed 12/27/2021 have been entered and made of record. 

Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive:
In Applicant Arguments/Remarks pages 8-9, Applicant states “in claim 1 of the present application, the pre-registration information and the real-time registration information is not the same. The real-time registration information is generated based on previous successful face recognition and stored in a non-volatile memory (NVM). In other words, no real-time registration information with actual facial features is stored in a volatile memory, and
if the first similarity between the originally existing pre-registration information and the face information, the face information from the successfully recognized image frame is stored as real-time registration information and the pre-registration information are kept originally during every successful face recognition.
Applicant further states that the cited references, and particularly Son does not teach/disclose above element of the limitation: the pre-registration information stored in a non-volatile memory (NVM), is the originally existing pre-registration information, and the pre-registration information are kept originally during every successful face recognition,
However, the Examiner disagrees, because 
pre-registration information stored in a non-volatile memory (NVM), is the originally existing pre-registration information, and the pre-registration information are kept originally during every successful face recognition (see Son: e.g., --feature(s) of the registration image(s) stored in advance--, in [0096], so that herein “the feature(s) of the registration image(s)” is previously existing before the comparing, and before the verification images to be recognized, such that before “the first similarity” being compared, and such “feature(s) of the registration image(s) stored in advance” are being saved in a non-volatile memory (NVM), are kept originally, because these feature(s) of the registration image(s) are of features from the face of the valid user),


Therefore, amended claims 1-4, and 6-9 are still not patentably distinguishable over the prior art reference(s). Further discussions are addressed in the prior art rejection section below.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 20180285629 A1, DATE FILED: January 8, 2018), in view of Soundararajan (US 20160261911 A1).
Re Claim 1, Son discloses a face recognition method for recognizing a face in a video stream (see Son: e.g., --the face verification apparatus may be controlled to repetitively perform the face verification process on a series of input images or video frames received for a period of time…. if there are further stages of recognizers in addition to the example first recognizer 617 and the second recognizer 627--, in [0144], --performed feature extraction, recognition, verification, and/or rejection--, in [0163]; also see: --When in the verification process of the facial verification apparatus the input image may be referred to as the verification image, while in the registration process of the facial verification apparatus the input image may be referred to as the registration image.--, in [0096], and [0105]-[0106]);
obtaining face information from an image frame in the video stream (see Son: e.g., --the face verification apparatus may be controlled to repetitively perform the face verification process on a series of input images or video frames received for a period of time…. if there are further stages of recognizers in addition to the example first performed feature extraction, recognition, verification, and/or rejection--, in [0163]; also see: --When in the verification process of the facial verification apparatus the input image may be referred to as the verification image, while in the registration process of the facial verification apparatus the input image may be referred to as the registration image.--, in [0096], and [0105]-[0106]);
determining whether a first similarity between pre-registration information and the face information is higher than a first similarity threshold (see Son: e.g., --The face verification apparatus compares the first feature information to pre-registered first registered feature information and determines the first verification result based on a result of the comparison.  The face verification apparatus determines the first verification result to be success or failure based on the comparison result.  For example, the first verification result is determined as success when a determined similarity between the first feature information and the first registered feature information meets, e.g., is greater than, a first threshold--, in [0108]);
determining that face recognition is successful if the first similarity is higher than the first similarity threshold, and updating the face information from the successfully recognized image frame to real-time registration information and keeping the pre-registration information, wherein the pre-registration information is stored in a non-volatile memory (NVM), and the real-time registration information is stored in a volatile memory (see Son: e.g., -- The determining of the first verification result may include calculating a similarity between the first feature information and first registered feature information previously extracted using the first recognizer, and determining the first verification result based on a result of a comparison between a first threshold and the similarity.--, in [0026]; -- to determine the first verification result based on a comparing of the first feature information to first registered feature information previously extracted using the first recognizer. [0046] The one or more processors may be configured to selectively update the first registered feature information based on the first feature information and in response to the first verification result being success.--, in [0045]-[0046]; and, --the first verification result is determined as success when a determined similarity between the first feature information and the first registered feature information meets, e.g., is greater than, a first threshold--, in [0108] also see Son: e.g., --feature(s) of the registration image(s) stored in advance--, in [0096], so that herein “the feature(s) of the registration image(s)” is previously existing before the comparing, and before the verification images to be recognized, such that before “the first similarity” being compared, and such “feature(s) of the registration image(s) stored in advance” are being saved in a non-volatile memory (NVM), are kept originally, because these feature(s) of the registration image(s) are of features from the face of the valid user. Furthermore, to make it is clearly disclosed in Son, that “face information” and “real-time registration information” and the updated “real-time registration information” is features of face from the verification image{s}, while the --feature(s) of the registration image(s) stored in advance--, as the pre-registration information are the features of face from the registration image of the valid user, which are kept original, and stored in NVM in advance, before the comparison, before “the first similarity” test; Fig. 3, and, -- comparing respective similarities, between differently extracted feature information and corresponding registration information, with corresponding thresholds.--, in [0014], -- The user 110 corresponding to a valid user may register a face in the computing apparatus 120 through the face registration process at a first time, the computing apparatus 120 may then store recognized registration feature(s) of the user 110 determined as valid through the face registration process, which may then be considered by the face verification apparatus during a verification process at a second time.--, [0089], and [0091]; -- The memory 920 includes a non-transitory computer readable medium such as a high-speed random access memory (RAM) and/or a non-volatile computer readable storage medium, for example, one or more disk storage devices, flash memory device, or other non-volatile solid state memory device.--, in [0169], and [0180]-[0181]; also see Soundararajan: e.g., -- A data package (e.g., the people count and the time stamp) is stored in memory 304 of the example meter 104.  The example memory 304 of FIG. 3 may include a volatile memory (e.g., Synchronous Dynamic Random Access Memory (SDRAM), Dynamic Random Access Memory (DRAM), RAMBUS Dynamic Random Access Memory (RDRAM, etc.) and/or a non-volatile memory (e.g., flash memory).  The example memory 304 of FIG. 3 may also include one or more mass storage devices such as, for example, hard drive disk(s), compact disk drive(s), digital versatile disk drive(s), etc.--, in [0035]);
if the first similarity is lower than the first similarity threshold, and then determining that whether the real-time information exists in the volatile memory (see Son, e.g., Fig. 3,  --The user 110 corresponding to a valid user may register a face in the computing apparatus 120 through the face registration process at a first time, the computing apparatus 120 may then store recognized registration feature(s) of the user 110 determined as valid through the face registration process, which may then be considered by the face verification apparatus during a verification process at a second time.--, [0089], and [0091], and, -- the first verification result is determined as a failure when the determined similarity fails to meet, e.g., is less than or equal, to the first threshold.--, in [0108], --The face verification apparatus determines whether to perform an additional verification process, e.g., based on the current verification mode and/or the first verification result…. the second recognizer may be trained to have a greater recognition rate than the first recognizer for an input image including a facial occlusion in a face region due to an obscured face.  Facial occlusions may include glasses, sunglasses, a mask, or a hat, …. the second verification result is determined as success when a determined similarity between the second feature information and the second registered feature information meets, e.g., is greater than, a second threshold.--, in [0109]-[0110], [0115]-[0118], and [0128]-[0131]);
if yes, recognizing the face information based on the real-time registration information by using a second similarity threshold is higher than a second similarity threshold, and the second similarity threshold is higher than the first similarity threshold. (see Son: e.g., -- the first verification result is determined as a failure when the determined similarity fails to meet, e.g., is less than or equal, to the first threshold.--, in [0108], --The face verification apparatus determines whether to perform an additional verification process, e.g., based on the current verification mode and/or the first verification result…. the second recognizer may be trained to have a greater recognition rate than the first recognizer for an input image including a facial occlusion in a face region due to an obscured face.  Facial occlusions may include glasses, sunglasses, a mask, or a hat, …. the second verification result is determined as success when a determined similarity between the second feature information and the second registered feature information meets, e.g., is greater than, a second threshold.--, in [0109]-[0110], [0115]-[0118], and [0128]-[0131]),
 	Son teaches wherein the real-time registration information is generated based on face information corresponding to image frame extracted based on previous successful face recognition (see Son: e.g., Fig. 3, and, -- comparing respective similarities, between differently extracted feature information and corresponding registration information, with corresponding thresholds.--, in [0014], -- The user 110 corresponding to a valid user may register a face in the computing apparatus 120 through the face registration process at a first time, the computing apparatus 120 may then store recognized registration feature(s) of the user 110 determined as valid through the face registration process, which may then be considered by the face verification apparatus during a verification process at a second time.--, [0089], and [0091], -- When the verification result is determined as failure in operation 657, the face verification apparatus determines that the final verification result is failure,…. the face verification apparatus may be controlled to repetitively perform the face verification process on a series of input images or video frames received for a period of time--, in [0143]-[0144], and, -- The processor 1010 is configured to perform one or more, any combination, or all operations described with reference to FIGS. 1 through 11.  For example, the processor 1010 may be configured to perform registration and the facial verification by comparing the face image captured by the camera 1030 and the registered face image or corresponding registered features.--, in [0179]),
Son however does not explicitly disclose wherein the real-time registration information is generated based on face information corresponding to another image frame extracted based on previous successful face recognition,
Soundararajan discloses the real-time registration information is generated based on face information corresponding to another image frame extracted prior to the image frame in the video stream (see Soundararajan: e.g., -- obtain (1) a first characteristic dataset from a first face in a first frame of image data capturing by the first image capturing device 112 and (2) a second characteristic dataset from the same first face in a second frame of image data captured by the first image capturing device 112 at a later time or by the second image capturing device 114 at a same time, a comparison of the first and second characteristic datasets would inform the example people counter 300 of FIG. 4 that the two faces separately captured in the different frames belong to the same unique individual.  Conversely, should the first characteristic dataset be derived from a second face belonging to a different individual than the first face, comparison of the first and second characteristic datasets would inform the example people counter 300 of FIG. 4 that the two faces separately captured in the different frames respectively belong to different unique individuals.--, in [0045], and, -- obtain (1) a first characteristic dataset from a first face in a first frame of image data capturing by the first image capturing device 112 and (2) a second characteristic dataset from the same first face in a second frame of image data captured by the first image capturing device 112 at a later time or by the second image capturing device 114 at a same time, a comparison of the first and second characteristic datasets would inform the example people counter 300 of FIG. 4 that the two faces separately captured in the different frames belong to the same unique individual.  Conversely, should the first characteristic dataset be derived from a second face belonging to a different individual than the first face, comparison of the first and second characteristic datasets would inform the example people counter 300 of FIG. 4 that the two faces separately captured in the different frames respectively belong to different unique individuals.--, in [0051]-[0054]),
Son and Soundararajan are combinable as they are in the same field of endeavor: recognition, verification and registration of facial information from video stream. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Son’s method using Soundararajan’s teachings by including the real-time registration information is generated based on face information corresponding to another image frame extracted prior to the image frame in the video stream to Son’s determining that face recognition in order to recognition and determination of two faces separately captured in the different frames belong to the same unique individual (see Soundararajan: e.g. in [0045]);
Son as modified by Soundararajan further disclose  if no, recording a recognition result indicating that the recognition fails (see Son: e.g., Fig. 3, and, -- When the verification result is determined as failure in operation 657, the face verification apparatus determines that the final verification result is failure,…. the face verification apparatus may be controlled to repetitively perform the face verification process on a series of input images or video frames received for a period of time--, in [0143]-[0144], and, -- The processor 1010 is configured to perform one or more, any combination, or all operations described with reference to FIGS. 1 through 11.  For example, the processor 1010 may be configured to perform registration and the facial verification by comparing the face image captured by the camera 1030 and the registered face image or corresponding registered features.--, in [0179]).
.

Re Claim 2, Son as modified by Soundararajan further disclose wherein the face information comprises a plurality of facial features, the pre-registration information comprises a plurality of pre-registration features, and the step of determining whether the first similarity between the pre-registration information and the face information is higher than the first similarity threshold (see Son: e.g., --The face verification apparatus compares the first feature information to pre-registered first registered feature information and determines the first verification result based on a result of the comparison.  The face verification apparatus determines the first verification result to be success or failure based on the comparison result.  For example, the first verification result is determined as success when a determined similarity between the first feature information and the first registered feature information meets, e.g., is greater than, a first threshold--, in [0108]) further comprises:
comparing the facial features with the corresponding pre-registration features to calculate the first similarity, and comparing the first similarity threshold with the first similarity (see Son: e.g., --The face verification apparatus compares the first feature information to pre-registered first registered feature information and determines the first verification result based on a result of the comparison.  The face verification apparatus determines the first verification result to be success or failure based on the comparison result.  For example, the first verification result is determined as success when a determined similarity between the first feature information and the first registered feature information meets, e.g., is greater than, a first threshold--, in [0108]); and
determining that the face recognition is successful when the first similarity is higher than the first similarity threshold, and determining that the face recognition fails when the first similarity is lower than the first similarity threshold (see Son: e.g., --The face verification apparatus compares the first feature information to pre-registered first registered feature information and determines the first verification result based on a result of the comparison.  The face verification apparatus determines the first verification result to be success or failure based on the comparison result.  For example, the first verification result is determined as success when a determined similarity between the first feature information and the first registered feature information meets, e.g., is greater than, a first threshold… the first verification result is determined as a failure when the determined similarity fails to meet, e.g., is less than or equal, to the first threshold.--, in [0108]).

Re Claim 3, Son as modified by Soundararajan further disclose wherein the real-time registration information comprises a plurality of real-time registration features, and the step of determining whether the second similarity between the real-time registration information and the face information is higher than the second similarity threshold (see Son: e.g., -- the first verification result is determined as a failure when the determined similarity fails to meet, e.g., is less than or equal, to the first threshold.--, in [0108], --The face verification apparatus determines whether to perform an additional verification process, e.g., based on the current verification mode and/or the first verification result…. the second recognizer may be trained to have a greater recognition rate than the first recognizer for an input image including a facial occlusion in a face region due to an obscured face.  Facial occlusions may include glasses, sunglasses, a mask, or a hat, …. the second verification result is determined as success when a determined similarity between the second feature information and the second registered feature information meets, e.g., is greater than, a second threshold.--, in [0109]-[0110], [0115]-[0118], and [0128]-[0131]) further comprises:
comparing the facial features with the corresponding real-time registration features to calculate the second similarity, and comparing the second similarity threshold with the second similarity (see Son: e.g., -- the first verification result is determined as a failure when the determined similarity fails to meet, e.g., is less than or equal, to the first threshold.--, in [0108], --The face verification apparatus determines whether to perform an additional verification process, e.g., based on the current verification mode and/or the first verification result…. the second recognizer may be trained to have a greater recognition rate than the first recognizer for an input image including a facial occlusion in a face region due to an obscured face.  Facial occlusions may include glasses, sunglasses, a mask, or a hat, …. the second verification result is determined as success when a determined similarity between the second feature information and the second registered feature information meets, e.g., is greater than, a second threshold.--, in [0109]-[0110], [0115]-[0118], and [0128]-[0131]); and
determining that the face recognition is successful when the second similarity is higher than the second similarity threshold, and determining that the face recognition fails when the second similarity is lower than the second similarity threshold (see Son: e.g., -- the first verification result is determined as a failure when the determined similarity fails to meet, e.g., is less than or equal, to the first threshold.--, in [0108], --The face verification apparatus determines whether to perform an additional verification process, e.g., based on the current verification mode and/or the first verification result…. the second recognizer may be trained to have a greater recognition rate than the first recognizer for an input image including a facial occlusion in a face region due to an obscured face.  Facial occlusions may include glasses, sunglasses, a mask, or a hat, …. the second verification result is determined as success when a determined similarity between the second feature information and the second registered feature information meets, e.g., is greater than, a second threshold.--, in [0109]-[0110], [0115]-[0118], and [0128]-[0131]).


Re Claim 4, Son as modified by Soundararajan further disclose wherein a plurality of image frames are extracted at intervals from the video stream, and the step of determining whether the first similarity between the pre-registration information and the face information is higher than the first similarity threshold further comprises:
generating a final face recognition result based on a plurality of face recognition results of the image frames (see Son: e.g., Fig. 3, and, -- When the verification result is determined as failure in operation 657, the face verification apparatus determines that the final verification result is failure,…. the face verification apparatus may be controlled to repetitively perform the face verification process on a series of input images or video frames received for a period of time--, in [0143]-[0144], and, -- The processor 1010 is configured to perform one or more, any combination, or all operations described with reference to FIGS. 1 through 11.  For example, the processor 1010 may be configured to perform registration and the facial verification by comparing the face image captured by the camera 1030 and the registered face image or corresponding registered features.--, in [0179]).


Re Claims 6-9, claims 6-9 are the corresponding device claim to claims 1-4 respectively.  Claims 6-9 thus are rejected for the similar reasons for claims 1-4. See above discussions with regard to claims 1-5 respectively. Son as modified by Soundararajan further disclose electronic device, comprising: a memory device, storing pre-registration information and real-time registration information; and a processor, coupled to the memory device, the processor obtaining a video stream to recognize a face in the video stream and performing the steps (see Son: e. g-- The memory 920 includes a non-transitory computer readable medium such as a high-speed random access memory (RAM) and/or a non-volatile computer readable storage medium, for example, one or more disk storage devices, flash memory device, or other non-volatile solid state memory device.--, in [0169], and, --The processor 1010 may implement functions and instructions to operate in the computing apparatus 1000 as described herein.  For example, the processor 1010 may execute instructions stored in the memory 1020 or the storage device 1040.  The processor 1010 may be the same one or more processors as the processor 910 of FIG. 9 or the processor 1110 of FIG. 11.  The processor 1010 is configured to perform one or more, any combination, or all operations described with reference to FIGS. 1 through 11.  For example, the processor 1010 may be configured to perform registration and the facial verification by comparing the face image captured by the camera 1030 and the registered face image or corresponding registered features--, in [0179]-[0181]).
















Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEI WEN YANG/Primary Examiner, Art Unit 2667